J-A22007-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    HOWARD D. ERDLEY                           :
                                               :
                       Appellant               :   No. 87 WDA 2022

       Appeal from the Judgment of Sentence Entered September 7, 2021
     In the Court of Common Pleas of Armstrong County Criminal Division at
                        No(s): CP-03-CR-0000621-2020


BEFORE:      OLSON, J., DUBOW, J., and COLINS, J.*

MEMORANDUM BY OLSON, J.:                            FILED: OCTOBER 25, 2022

        Appellant, Howard D. Erdley, appeals from the judgment of sentence

entered on September 7, 2021, following his guilty plea to driving under the

influence of alcohol (DUI) (general impairment) and driving while operating

privilege is suspended or revoked (second offense).1 On appeal, Appellant

asserts that 75 Pa.C.S.A. § 1543(b)(1.1)(ii), a provision within the Motor

Vehicle Code that addresses the grading, fine, and minimum term of

imprisonment to be imposed following a second conviction for driving while

operating privilege is suspended or revoked, is unconstitutionally vague. For

the reasons expressed in this Court’s prior decision in Commonwealth v.

Rollins, 270 A.3d 1152 (Pa. Super. 2021) (unpublished memorandum), we

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   75 Pa.C.S.A. §§ 3802(a)(2) and 1543(b)(1.1)(i), respectively.
J-A22007-22



conclude that Section 1543(b)(1.1)(ii) is not unconstitutionally vague and,

therefore, affirm.

       The trial court briefly summarize the facts and procedural history of this

case as follows:

       On May 20, 2021, [Appellant] pleaded guilty to [the
       aforementioned crimes]. The [trial c]ourt sentenced [Appellant]
       to three to six months’ incarceration on the DUI count and six to
       12 months’ incarceration on the driving under suspension count
       [pursuant to the grading and penalty provision of 75 Pa.C.S.A.
       § 1543(b)(1.1)(ii). The] sentences [were imposed] consecutively.
       [Appellant] filed, with leave of court, a post-sentence motion nunc
       pro tunc on September 28, 2021. The [trial c]ourt denied the
       motion on December 15, 2021. [Appellant] filed a timely notice
       of appeal on January 14, 2022, and the [trial c]ourt directed the
       filing of a [] [c]oncise [s]tatement [of errors complained of on
       appeal pursuant to Pa.R.A.P. 1925(b)] on January 19, 2022.
       [Appellant] timely complied on February 3, 2022. [The trial court
       issued an opinion pursuant to Pa.R.A.P. 1925(a) on February 7,
       2022.]

       In his [Rule 1925(b)] concise statement, [Appellant] challenge[d]
       only the incarceration portion of the sentence imposed for driving
       under suspension. He argue[d] that the sentence was unlawful
       because       [Section]     1543(b)(1.1)(ii)     violate[d]    the
       “minimum-maximum rule as analyzed in Commonwealth v. Eid,
       249 A.3d 1030 (Pa. 2021).” [Appellant] raised the same issue in
       his post-sentence motion. In denying the motion, the [trial c]ourt
       concluded that [Appellant’s] sentence imposed pursuant to 75
       Pa.C.S.A. § 1543(b)(1.1)(ii),[2] was not unlawful under Eid
       because, unlike [Section] 1543(b)(1.1)(i), which was at issue in
       Eid, the [Crimes Code supplies the missing maximum sentencing
       term and] provides for a statutory maximum of 12 months’
       incarceration for all third-degree misdemeanors.           See 18
       Pa.C.S.A. § 1104(3). Thus, the applicable range of sentences is
____________________________________________


2 “A second violation of [Section 1543(b)(1.1)] shall constitute a misdemeanor
of the third[-]degree, and upon conviction thereof the person shall be
sentenced to pay a fine of $2,500[.00] and to undergo imprisonment for not
less than six months.” 75 Pa.C.S.A. § 1543(b)(1.1)(ii).

                                           -2-
J-A22007-22


     clear and the statute, when interpreted with the applicable
     provisions of the Sentencing Code, is not unconstitutionally vague.

     Further, although the [trial c]ourt ha[d] not uncovered in its
     research any cases applying the holding in Eid to [Section]
     1543(b)(1.1)(ii), the Superior Court [in Rollins, supra] has
     applied Eid to [Section] 1543(b)(1)(iii), which has substantially
     the same grading and sentencing language as [Section]
     1543(b)(1.1)(ii). Section 1543(b)(1)(iii) provides, in pertinent
     part, as follows:

        A third or subsequent violation of this paragraph shall
        constitute a misdemeanor of the third[-]degree and, upon
        conviction of this paragraph, a person shall be sentenced to
        pay a fine of $2,500[.00] and to undergo imprisonment for
        not less than six months.

     75 Pa.C.S.A. § 1543(b)(1)(iii). In [Rollins,] which [the trial
     c]ourt cite[d] for its persuasive authority, see Pa.R.A.P.
     126(b)(1)[-]2 and Super. Ct. IOP 65.37(B), the defendant
     challenged his incarceration sentence of six to 12 months under
     [Section] 1543(b)(1)(iii) on the ground that, under Eid, that
     subsection was unconstitutionally vague. [Rollins, 270 A.3d
     1152, at *1 (Pa. Super. 2021) (unpublished memorandum]. The
     Superior Court affirmed the sentence [in Rollins], concluding as
     follows:

        Though the “not less than” language is identical in both
        Section 1543(b)(1.1)(i), which was at issue in Eid, and
        Section 1543(b)(1)(iii), they are distinguishable by way of
        grading. Section 1543(b)(1.1)(i) is graded as a summary
        offense while Section 1543(b)(1)(iii) is graded as a
        misdemeanor of the third[-]degree.          The grading is
        significant because 75 Pa.C.S.A. § 6502(c) provides that the
        Crimes Code's provisions regarding fines and imprisonment
        do not apply to summary convictions under the Vehicle
        Code. See 75 Pa.C.S.A. § 6502(c) (“Title 18 (relating to
        crimes and offenses), insofar as it relates to fines and
        imprisonment for convictions of summary offenses, is not
        applicable to this title”).

        No such provision exists for misdemeanors under the
        Vehicle Code. As a result, the sentencing provisions of the
        Crimes Code apply. Rollins was found guilty of a
        misdemeanor of the third[-]degree, and relevant provisions
        of the Crimes Code provide a maximum sentence of one

                                    -3-
J-A22007-22


         year. See 75 Pa.C.S.A. § 1543(b)(1)(iii); 18 Pa.C.S.A.
         § 106(b)(8) (“A crime is a misdemeanor of the third[-
         ]degree if it is so designated in this title or if a person
         convicted thereof may be sentenced to a term of
         imprisonment, the maximum of which is not more than one
         year.”). Therefore, Section 1543(b)(1)(iii) is not
         unconstitutionally vague, pursuant to Eid.

      [Rollins], at *2. See also 18 Pa.C.S.A. § 1104(3)[(sentence of
      imprisonment for misdemeanors).] Thus, although [Section]
      1543(b)(1.1)(ii) was not at issue in Rollins, given the similarity
      of language, [the trial c]ourt conclude[d] that its rationale and
      holding are strongly pervasive and should control here.
      Subsection 1543(b)(1.1)(ii) is not unconstitutionally va[gu]e.

Trial Court Opinion, 2/7/2022 (unpaginated) (original footnote incorporated).

      Citing   Eid,   on   appeal,   Appellant   argues   that   75   Pa.C.S.A.

§ 1543(b)(1.1)(ii) “only provides a minimum sentence, but is silent on a

maximum sentence, and is [] violative of the minimum-maximum rule and is

therefore unconstitutional under the same principles articulated by our

Supreme Court in Eid.” Appellant’s Brief at 6.

      “Analysis of the constitutionality of a statute is a question of law and,

thus, our standard of review is de novo.”     Commonwealth v. Proctor, 156

A.3d 261, 268 (Pa. Super. 2017) (citation omitted). “Our scope of review, to

the extent necessary to resolve the legal question before us, is plenary.” Id.

(brackets, ellipses, and citation omitted).

      In 2021,

      our Supreme Court decided Commonwealth v. Eid, 249 A.3d
      1030 (Pa. 2021). There, the defendant was found guilty of the
      summary offense of [driving while operating privilege is
      suspended] by a person who refused a breath test. See 75
      Pa.C.S.A. § 1543(b)(1.1)(i). The Court held that due to the
      “absence of a maximum term,” Section 1543(b)(1.1)(i) was

                                      -4-
J-A22007-22


     “unconstitutionally vague and inoperable[.]” Eid, 249 A.3d at
     1044. The Court stated that it refused to infer a maximum
     sentence because by doing so it would have been forced to
     “engage in sheer speculation as to which sentence the General
     Assembly intended.” Id. at 1043, quoting Commonwealth v.
     Bell, 645 A.2d 211, 217 (Pa. 1994).

Rollins, 270 A.3d 1152, at *1 (emphasis added).

     Our Court in Rollins subsequently distinguished Eid, explaining,

     grading is significant because 75 Pa.C.S.A. § 6502(c) provides
     that the Crimes Code's provisions regarding fines and
     imprisonment do not apply to summary convictions under the
     Vehicle Code. See 75 Pa.C.S.A. § 6502(c) (“Title 18 (relating to
     crimes and offenses), insofar as it relates to fines and
     imprisonment for convictions of summary offenses, is not
     applicable to this title”).

     No such provision exists for misdemeanors under the Vehicle
     Code. As a result, the sentencing provisions of the Crimes Code
     apply.

Rollins, 270 A.3d 1152, at *2.        Under the Crimes Code, “[a] crime is a

misdemeanor of the third[-]degree if it is so designated in this title or if a

person convicted thereof may be sentenced to a term of imprisonment, the

maximum of which is not more than one year.” Id., citing 18 Pa.C.S.A. §

106(b)(8). Thus, the Rollins Court determined that Section 1543(b)(1)(iii)

was not unconstitutionally vague.

     Here, Appellant was convicted of a second violation of driving while

operating privilege is suspended or revoked.       The statute provides that a

second   violation   of   Section   1543(b)(1.1)   constitutes   a   third-degree

misdemeanor and that an individual, upon conviction, shall “be sentenced to

pay a fine of $2,500[.00] and to undergo imprisonment for not less than six


                                      -5-
J-A22007-22



months.”     75 Pa.C.S.A. § 1543(b)(1.1)(ii).       While the language of Section

1543(b)(1.1)(ii), as set forth above, does not specify a maximum sentence,

the offense “constitute[s] a misdemeanor of the third-degree” and the statute

plainly contemplates imprisonment for not less than six months following a

second violation. Id.        For the reasons expressed in Rollins,3 we read the

Crimes    Code     in   conjunction    with    Section   1543(b)(1.1)(ii),   which   is

substantially similar to Section 1543(b)(1)(iii), the Motor Vehicle Code

provision at issue in Rollins. Hence, we hold that Section 1543(b)(1.1)(ii) is

not unconstitutionally vague.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/25/2022




____________________________________________


3  See Pa.R.A.P. 126(b) (providing that unpublished non-precedential
memorandum decisions of the Superior Court filed after May 1, 2019 may be
cited for their persuasive value). Additionally, we recognize that on June 22,
2022, the Pennsylvania Supreme Court granted allowance of appeal in
Rollins. See Commonwealth v. Rollins, 280 A.3d 861 (Pa. 2022). If or
until the Supreme Court finds otherwise, however, we are persuaded by the
rationale expressed by another panel of this Court in Rollins.


                                           -6-